DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 2/03/2021 amending the specification and drawings has been entered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 9, 11, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chai et al  (US2016/0269941 A1).
Regarding claims 1 and 11, Chai teaches a method/device for wireless communications by an intelligent transportation (ITS) device (Introduction), comprising:
Para. 0047; A transceiver 542 is operatively coupled to system bus 502 by network adapter 540; i.e. Fig. 4 also shows a LTE and WiFI interface which would read on the transmitter): 
transmitting one of a frame or a clear-to-send-to-self (CTS-to-self) message indicating a first time period during which a bandwidth will be in use, wherein the transmission of the frame or CTS-to-self message is based on a first protocol (Para. 0012; Once the WIFI-compatible interface gains access, the interface sends a CTS-to-Self frame (where CTS stands for “clear to send”) to notify other WIFI devices in range that the channel is reserved. The asynchronous notification prevents other devices from accessing the channel during the LTE device's transmission gaps. The LTE interface then activates on the unlicensed channel on the same frequency band as the WIFI interface and begins synchronous transmissions to user equipment; i.e. the CTS message is transmitted on the WIFI/first protocol in the same band/bandwidth as the LTE will transmit during the transmission gap/first time period); and 
transmitting signaling during the first time period and on the bandwidth, wherein the transmission of the signaling is based on a second protocol (Para. 0012; Once the WIFI-compatible interface gains access, the interface sends a CTS-to-Self frame (where CTS stands for “clear to send”) to notify other WIFI devices in range that the channel is reserved. The asynchronous notification prevents other devices from accessing the channel during the LTE device's transmission gaps. The LTE interface then activates on the unlicensed channel on the same frequency band as the WIFI interface and begins synchronous transmissions to user equipment; i.e. the LTE would read on the second protocol).
Regarding claims 6 and 15, Chai teaches the limitations of the previous claims.  Chai further teaches further comprising determining a length of the first time period based on a quantity of data to be transmitted in the signaling (Para. 0004-0005, 0013-0015, and 0020-0022; transmitting an initial reservation packet using a first protocol to prevent other devices that use the first protocol from transmitting during a reserved duration. A carrier using a second protocol is activated. Information is transmitted using a second protocol during the reserved duration. During a last subframe of the reserved duration, an additional reservation packet is transmitted using the first protocol to extend the reserved duration; The present embodiments use the CTS-to-Self messages to inform WIFI nodes of the reserved channel duration via the network allocation vector (NAV) field in the CTS frame; i.e. the device would reserve the amount of time based on how much time was needed to transmit the data and it would reserve more time if more data needed to be transmitted).  
Regarding claims 9 and 18, Chai teaches the limitations of the previous claims.  Chai further teaches further comprising: detecting a communication in the bandwidth prior to the transmission of the frame or CTS-to-self message, wherein the one of the frame or the CTS-to-self message is transmitted after an expiration of a second time period following the end of the communication (Paras. 0011-0015 and 0035; Once the WIFI-compatible interface gains access, the interface sends a CTS-to-Self frame (where CTS stands for “clear to send”) to notify other WIFI devices in range that the channel is reserved; Carrier sense multiple access (CSMA) is used in WIFI to prevent collision and is influenced by the contention window and backoff policies; i.e. CSMA determines if the channel is in use and if it is, the devices waits until a later period to either wait/backoff again or send the CTS-to-Self frame).  
Regarding claim 20, Chai teaches an apparatus for wireless communications (Introduction), comprising:
a processing system configured to generate: an interface configured to output (Para. 0047; A transceiver 542 is operatively coupled to system bus 502 by network adapter 540; i.e. Fig. 4 also shows a LTE and WiFI interface which would read on the transmitter): 
one of a frame or a clear-to-send-to-self (CTS-to-self) message indicating a first time period during which a bandwidth will be in use; and signaling (Para. 0012; Once the WIFI-compatible interface gains access, the interface sends a CTS-to-Self frame (where CTS stands for “clear to send”) to notify other WIFI devices in range that the channel is reserved. The asynchronous notification prevents other devices from accessing the channel during the LTE device's transmission gaps. The LTE interface then activates on the unlicensed channel on the same frequency band as the WIFI interface and begins synchronous transmissions to user equipment; i.e. the CTS message is transmitted on the WIFI/first protocol in the same band/bandwidth as the LTE will transmit during the transmission gap/first time period); and 
Para. 0012; Once the WIFI-compatible interface gains access, the interface sends a CTS-to-Self frame (where CTS stands for “clear to send”) to notify other WIFI devices in range that the channel is reserved. The asynchronous notification prevents other devices from accessing the channel during the LTE device's transmission gaps. The LTE interface then activates on the unlicensed channel on the same frequency band as the WIFI interface and begins synchronous transmissions to user equipment; i.e. the LTE would read on the second protocol).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7, 8, 10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al  (US2016/0269941 A1) in view of Noh et al (US 2019/0297146 A1).
Regarding claims 2 and 12, Chai teaches the limitations of the previous claims.  Chai further teaches wherein the first protocol comprises a Wi-Fi protocol (Para. 0012; Once the WIFI-compatible interface gains access, the interface sends a CTS-to-Self frame (where CTS stands for “clear to send”) to notify other WIFI devices in range that the channel is reserved. The asynchronous notification prevents other devices from accessing the channel during the LTE device's transmission gaps. The LTE interface then activates on the unlicensed channel on the same frequency band as the WIFI interface and begins synchronous transmissions to user equipment; i.e. the WIFI would read on the first protocol).  
However, while Chai teaches second protocol is LTE (Para. 0012), he does not specifically disclose the second protocol is associated with an ITS standard.
Noh teaches a method is performed by a wireless device (Abstract).  He further teaches the second protocol is associated with an ITS standard (Para. 0016; the second wireless network standard is a Vehicle to Everything standard or an Intelligent Transportation System standard). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable distinguishing between transmissions according to an evolved wireless network standard and a legacy network standard (Noh at para. 0253).
Regarding claim 3, Chai teaches the limitations of the previous claims.    
However, while Chai teaches the device detecting a transmission opportunity (Para. 0024) where one of ordinary skill in the art would correspond that to the CSMA and know that this related to TXOP, he does not specifically disclose wherein the first time period is a transmission opportunity (TXOP).
Abstract).  He further teaches wherein the first time period is a transmission opportunity (TXOP) (Para. 0130; a station that has obtained a transmission opportunity (TXOP) and that has no data to transmit may transmit a CF-End frame to cut short the TXOP; i.e. the ability of a device to transmit would be a TXOP). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable distinguishing between transmissions according to an evolved wireless network standard and a legacy network standard (Noh at para. 0253).
Regarding claim 4, Chai teaches the limitations of the previous claims.  
However, Chai does not specifically disclose wherein the signaling comprises vehicle mobility data.
Noh teaches a method is performed by a wireless device (Abstract).  He further teaches wherein the signaling comprises vehicle mobility data (Para. 0005; when two communicating vehicles are moving past each other in opposite directions, the relative motions may be significant, and may change from approaching to receding during a long transmission, substantially altering the effect of a Doppler effect on the reception of the transmission). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable Noh at para. 0253).  
Regarding claims 5 and 14, the combination of references Chai and Noh teach the limitations of the previous claims.  
However, Chai does not specifically disclose wherein the ITS standard comprises at least one of a dedicated short-range communications (DSRC) standard, a cellular vehicle-to-everything (C-V2X) standard, or an advanced C-V2X standard.
Noh teaches a method is performed by a wireless device (Abstract).  He further teaches wherein the first time period is a transmission opportunity (TXOP) (Para. 0004; V2X communications are part of a Direct Short Range Communication (DSRC) wireless technology). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable distinguishing between transmissions according to an evolved wireless network standard and a legacy network standard (Noh at para. 0253).
Regarding claims 7 and 16, Chai teaches the limitations of the previous claims.  
However, Chai does not specifically disclose further comprising: receiving an acknowledgment (ACK) of the signaling during the first time period.
Noh teaches a method is performed by a wireless device (Abstract).  He further teaches further comprising: receiving an acknowledgment (ACK) of the signaling during the first time period (Fig. 5; Para. 0131; FIG. 5 shows the second station STA2 transmitting an ACK frame to acknowledge the successful reception of a frame by the recipient). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable distinguishing between transmissions according to an evolved wireless network standard and a legacy network standard (Noh at para. 0253).
Regarding claims 8 and 17, the combination of references Chai and Noh teach the limitations of the previous claims.  Noh further teaches further comprising determining a length of the first time period based on: a quantity of data to be transmitted in the signaling; and a length of time for reception of the ACK (Fig. 5; Para. 0131; FIG. 5 shows the second station STA2 transmitting an ACK frame to acknowledge the successful reception of a frame by the recipient; i.e. From Chai, the device would reserve the time needed to transmit the data and Noh shows in Fig. 5 that the various time needed to complete the data transmission would include the reception of the ACK).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable distinguishing between transmissions according to an evolved wireless network standard and a legacy network standard (Noh at para. 0253).  
Regarding claims 10 and 19, Chai teaches the limitations of the previous claims.    

Noh teaches a method is performed by a wireless device (Abstract).  He further teaches wherein the second time period is a distributed coordination function (DCF) interframe space (DIFS) associated with the first protocol (Figs. 4-5; Paras. 0115 and 0131; FIG. 4 illustrates Inter-Frame Space (IFS) relationships. FIG. 4 illustrates a Short IFS (SIFS), a Point Coordination Function (PCF) IFS (PIFS), a Distributed Coordination Function (DCF) IFS (DIFS), and an Arbitration IFSs corresponding to an Access Category; FIG. 5 shows the second station STA2 transmitting an ACK frame to acknowledge the successful reception of a frame by the recipient; i.e. Figs. 4 and 5 show what is well known in the art of the timing of WiFi signalling). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Noh with the teachings as in Chai.  The motivation for doing so would have been to enable distinguishing between transmissions according to an evolved wireless network standard and a legacy network standard (Noh at para. 0253).
Regarding claim 13, the combination of references Chai and Noh teach the limitations of the previous claims.  Noh further teaches wherein, at least one of: the first time period is a transmission opportunity (TXOP); or the signaling comprises vehicle mobility data (Para. 0130; a station that has obtained a transmission opportunity (TXOP) and that has no data to transmit may transmit a CF-End frame to cut short the TXOP; i.e. the ability of a device to transmit would be a TXOP).  Therefore, it Noh at para. 0253).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474